Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/14/2022.  Claims 1-4, 7-11, and 14 are pending.  Claims 1 and 8 are independent.  Claims 5, 6, 12, 13, and 15-21 are canceled.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
None of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for at least claims 4 and 11 of this application each of which recites “the control circuit is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature” in addition to the limitations of claims 1-3 and claims 8-10, respectively.  Therefore, the effective filing date of at least claims 4 and 11 of this application is determined to be 08/28/2018.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the voltage signal" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current signal" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "wherein a phase is determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform" in line 26-28 of the claim.  The limitation is indefinite.  First, it is unclear where exactly are the “rising edge” of a drive signal waveform and the “falling edge” of the drive signal waveform in a phase based on the description provided in the disclosure of the instant application.  The disclosure merely states that “the impedance phase is determined as the average of impedance phase measured at the rising edge of the waveforms and the impedance phase measured at the falling edge of the waveforms” in Para. [0347] of the specification.  Secondly, it is unclear what it means by “an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform” based on the description provided in the disclosure of the instant application.  Third, it is unclear how “a phase is determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform” is related to other parts of the claim which recites that the drive signal voltage and the drive signal current shift “out of phase” and “in phase” based on the description provided in the disclosure of the instant application  The limitation “in phase” refers to two waveforms (the waveforms for the drive signal voltage and the drive signal current shift) are have the crests and troughs lined up.  The limitation “out of phase” refers to two waveforms (the waveforms for the drive signal voltage and the drive signal current shift) having the crests and the troughs not lining up.  
Claim 8 recites the limitation "the voltage signal" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the current signal" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "wherein a phase is determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform" in line 26-28 of the claim.  The limitation is indefinite.  First, it is unclear where exactly are the “rising edge” of a drive signal waveform and the “falling edge” of the drive signal waveform in a phase based on the description provided in the disclosure of the instant application.  The disclosure merely states that “the impedance phase is determined as the average of impedance phase measured at the rising edge of the waveforms and the impedance phase measured at the falling edge of the waveforms” in Para. [0347] of the specification.  Secondly, it is unclear what it means by “an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform” based on the description provided in the disclosure of the instant application.  Third, it is unclear how “a phase is determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform” is related to other parts of the claim which recites that the drive signal voltage and the drive signal current shift “out of phase” and “in phase” based on the description provided in the disclosure of the instant application  The limitation “in phase” refers to two waveforms (the waveforms for the drive signal voltage and the drive signal current shift) are have the crests and troughs lined up.  The limitation “out of phase” refers to two waveforms (the waveforms for the drive signal voltage and the drive signal current shift) having the crests and the troughs not lining up. 

The art rejection(s) below are made as best understood by the examiner because of 35 U.S.C. 112(b) issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covidien LP (EP 2674120 A2).
Regarding claims 1-3, 7-10, and 14, Covidien LP discloses an ultrasonic electromechanical system for an ultrasonic surgical instrument, the ultrasonic electromechanical system comprising: an ultrasonic blade (118, Fig. 1); an ultrasonic transducer (110, Fig. 1 and Para. [0042]-[0044]) acoustically coupled to the ultrasonic blade, the ultrasonic transducer configured to ultrasonically oscillate the ultrasonic blade in response to a drive signal (Paras. [0008]-[0009] and [0043]) comprising a drive signal voltage and a drive signal current (Paras. [0008]-[0016], [0048]-[0050], [0062]-[0065], [0080]-[0082], and [0086]-[0110]); and a control circuit (104, Fig.1 and Para. [0042]-[0044]) coupled to the ultrasonic transducer, the control circuit configured to: apply a drive signal to the ultrasonic transducer to cause the ultrasonic blade to oscillate (Paras. [0008]-[0016]); determine a first resonant frequency of the ultrasonic electromechanical system (Paras. [0008]-[0016]); determine a second resonant frequency of the ultrasonic electromechanical system as the ultrasonic blade oscillates against a tissue (Paras. [0008]-[0016]); wherein the control circuit is configured to: apply the drive signal to the ultrasonic transducer at a plurality of selected frequencies over frequency range (Paras. [0008]-[0016], [0080]-[0082], and [0086]-[0110]); and determine the drive signal voltage and the drive signal current of the ultrasonic transducer corresponding to each frequency of the drive signal within the selected plurality of frequencies over frequency range (Paras. [0008]-[0016], [0048], [0048]-[0050], [0062]-[0065], [0080]-[0082], and [0086]-[0110]); 2Serial No. 16/115,239 Atty. Docket No. END8563USNP4/180139-4Response to Restriction Requirement Dated October 1, 2020wherein the first resonant frequency corresponds to a frequency wherein the drive signal voltage and the drove signal current are in phase (Paras. [0008]-[0016], [0080]-[0082], and [0086]-[0110]); monitor the voltage signal and the current signal applied to the ultrasonic transducer as the ultrasonic blade oscillates, determined when the drive signal voltage and the drive signal current are out of phase until the voltage signal and the current signal are in phase (Paras. [0049 and [0086]-[0110], especially, Paras. [0088]-[0089] states “as shown in FIG. 11, when the resonant frequency drops approximately 300 Hz from 55.5 kHz to 55.2 kHz a temperature increase from 23.degree.  C. to 200.degree.  C. is observed.  A similar shift in frequency is observable in the plot of FIG. 12, where the amplitude of the impedance Z of the system is monitored.  Again the minimum impedance amplitude Z, which indicates that the system is operating at resonance, shifts from approximately 55.5 kHz to approximately 55.2 kHz.” and “By monitoring the change in resonant frequency of the system plotted against phase or impedance amplitude, the temperature of the system can then be estimated.  For example, as shown in FIG. 11 a frequency shift of 300 Hz for that system represents a change in temperature from about 23.degree.  C. to about 200.degree.  C. Thus, by observing the resonant frequency of the system at room temperature and then tracking the resonant frequency of the system as it's used, the temperature of the oscillating structure can be estimated.”  Also, the current signal and voltage signal are out of phase until the voltage signal and the current signal are in phase because the system synchronize the current signal and voltage signal); determine a state (e.g. temperature of the ultrasonic blade, Paras. [0008]-[0016]) of the ultrasonic surgical instrument according to a comparison between the first resonant frequency and the second resonant frequency (Paras. [0008]-[0016]); and adjust the drive signal until the drive signal voltage and the drive signal current are in phase (Paras. [0048]-[0050], [0080]-[0082], [0089], [0105], and [0106] and see Abstract, e.g. “[u]sing the motional feedback Vfb, the PLL 1020 adjusts the frequency of the drive signal based on the phase of the motional feedback signal to achieve and maintain resonance of the ultrasonic transducer”); wherein a phase is determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform (as best understood by the examiner because of the 35 U.S.C. 112(b) issue(s) stated above, a phase of Covidien LP can be interpreted to be determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform in the same way as the instant application); wherein the state of the ultrasonic surgical instrument comprises a temperature of the ultrasonic blade (Paras. [0008]-[0016]); wherein the control circuit is configured to control the ultrasonic transducer to adjust an amplitude of the ultrasonic blade according to the temperature thereof (Paras. [0080]-[0082], [0084], [0088]-[0089] and [0104], the amplitude is changed once the driving power of the transformer is reduced or the power is pulsed or turned off); a memory coupled to the control circuit (Paras. [0014]. [0090]-[0100] and [0106]), the memory storing a plurality of states of the ultrasonic surgical instrument according to resonant frequency shift (Paras. [0014]. [0090]-[0100] and [0106]); wherein the control circuit is configured to determine the state of the ultrasonic surgical instrument by retrieving from the memory which of the plurality of states of the ultrasonic surgical instrument corresponds to a difference between the first resonant frequency and the second resonant frequency (Paras. [0014]. [0090]-[0100] and [0106]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covidien LP (EP 2674120 A2) as applied to claims 3 and 10 above, respectively, and further in view of Houser (US Pub. No.: 2017/0189093).
Regarding claims 4 and 11, Covidien LP discloses substantially all the limitations of the claims as taught above but fails to disclose that the control circuit is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature.
Houser teaches, in the same field of endeavor (an ultrasonic electromechanical system), a control circuit (16, Figs. 1 and 2 and Para. [0036]-[0037]) is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature (at least Paras. [0036], [0037], [0053], [0063], and [0092] the amplitude at the blade is a function of characteristics of the electric power from generator 12 to instrument 20 via cable 14. The control circuitry provides electrical power. The predefined tissue temperature is maintained with predefined blade temperature maintained by automatically regulating the ultrasonic power, which regulates the amplitude, through the blade).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control circuit of the system of Covidien LP to be able to automatically adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature as taught by Houser in order to obtain the advantage of providing substantially constancy in the tissue temperature (Houser, Para. [0092]) and facilitate the surgical procedure.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-11, and 14 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 6-8 of the remarks, none of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the provisional applications provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for at least claims 4 and 11 of this application each of which recites “the control circuit is configured to adjust the amplitude of the ultrasonic blade to maintain the temperature of the ultrasonic blade at a predefined temperature” in addition to the limitations of claims 1-3 and claims 8-10, respectively.  Therefore, the effective filing date of at least claims 4 and 11 of this application is determined to be 08/28/2018.
According to the MPEP 211.05(I)(A), “Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application.”” A provisional application (not multiple provisional application together) needs to provide sufficient support for the claimed limitations of a claim for that claim to receive the priority benefit of that provisional application.  
In response to the argument(s) on pages 9-12 of the remarks, the limitation “wherein a phase is determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform" in line 26-28 of each of claims 1 and 8 is indefinite.  First, it is unclear where exactly are the “rising edge” of a drive signal waveform and the “falling edge” of the drive signal waveform in a phase based on the description provided in the disclosure of the instant application.  The disclosure merely states that “the impedance phase is determined as the average of impedance phase measured at the rising edge of the waveforms and the impedance phase measured at the falling edge of the waveforms” in Para. [0347] of the specification.  Secondly, it is unclear what it means by “an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform” based on the description provided in the disclosure of the instant application.  Third, it is unclear how “a phase is determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform” is related to other parts of the claim which recites that the drive signal voltage and the drive signal current shift “out of phase” and “in phase” based on the description provided in the disclosure of the instant application  The limitation “in phase” refers to two waveforms (the waveforms for the drive signal voltage and the drive signal current shift) are have the crests and troughs lined up.  The limitation “out of phase” refers to two waveforms (the waveforms for the drive signal voltage and the drive signal current shift) having the crests and the troughs not lining up.
As best understood by the examiner because of the 35 U.S.C. 112(b) issue(s) stated above, a phase of Covidien LP can be interpreted to be determined as an average of a phase measured at a rising edge of a drive signal waveform and a phase measured at a falling edge of the drive signal waveform in the same way as the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771